Title: To George Washington from Edmund Randolph, 13 October 1793
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Spencer’s  October 13. 1793
          
          I did myself the honor of writing to you about ten days ago; since which time we have been in daily hopes and expectation,
            that a change in the temperature of the air would arrest the progress of the fever. But
            we are still without rain or cold. Our accounts from Philadelphia are hourly more and
            more gloomy; whether we consider the number of the deceased, of new patients, or of
            orphan children. It is confidently reported too, that Dr Rush himself confesses, that in
            sixteen instances he has seen glandular swellings and other symptoms of the plague,
            notwithstanding his past publications; and that he even begins to retract his former
            sanguine declaration, that the disorder was within the reach of medicine. I do not
            answer for the truth of this; but Dr Shippen this morning said in my presence, that the
            malady had scarcely any resemblance of the yellow fever; and altho’ it did not in
            strictness accord with the descriptions of the plague in all respects, it had a strong
            likeness to it; and might with more propriety be classed under that name, than any other
            in the books of physic. An intelligent Frenchman shortly afterwards affirmed to me, that
            it was utterly dissimilar from what he had seen in the West-Indies.
          In this embarrassing situation I cannot but persuade myself, that congress will not be
            disposed to sit in Philadelphia; And that Lancaster may possibly
            be chosen for the ensuing session. But be this as it may, I cannot satisfy the anxieties
            of my family, without carrying them for the present to Lancaster. I prefer this place to
            Wilmington for many reasons; tho’ in fact the latter is so much
            crouded, that I cannot promise myself any comfortable accommodation there. By this
            destination, I shall be at hand for any instruction, which you may think proper to
            give.
          To morrow I shall attempt to procure a messenger, who may go to the Post-office in
            Philadelphia for any letter, which you may perhaps have directed for me. I have the
            honor sir, to be with the highest respect and sincerest attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        